          Case 1:20-cv-01423-TFH Document 13 Filed 07/02/20 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA


 KORI COLE, on behalf of herself and
 all others similarly situated,

                Plaintiff,

          vs.                                        Case No. 20-cv-1423 (TFH)

 STEVEN MNUCHIN, in his official
 capacity as United States Secretary of
 Treasury, ELISABETH DEVOS, in her
 official capacity as United States
 Secretary of Education, UNITED
 STATES DEPARTMENT OF THE
 TREASURY, and UNITED STATES
 DEPARTMENT OF EDUCATION,

                Defendants.


                       NOTICE OF VOLUNTARY DISMISSAL
                            WITHOUT PREJUDICE

      Plaintiff Kori Cole, acting through counsel, hereby files this voluntary notice

of dismissal without prejudice, pursuant to Federal Rule of Civil Procedure

41(a)(1)(A)(i). This notice of dismissal is being filed with the Court before service by

Defendants of either an answer or a motion for summary judgment. Accordingly,

this matter may be dismissed without an Order of the Court.

      After this lawsuit was filed, Plaintiff Cole received a check returning her

federal tax refund offset from the National Student Loan Program, a guaranty

agency.
         Case 1:20-cv-01423-TFH Document 13 Filed 07/02/20 Page 2 of 2




Dated:       July 2, 2020           Respectfully submitted,

                                    By: /s/ Alice W. Yao
                                    Daniel A. Zibel (D.C. Bar No. 491377)
                                    Eric Rothschild (D.C. Bar No. 1048877)
                                    Alice W. Yao (D.C. Bar No. 493789)
                                    National Student Legal Defense Network
                                    1015 15th Street NW, Suite 600
                                    Washington, DC 20005
                                    (202) 734-7495
                                    dan@defendstudents.org
                                    eric@defendstudents.org
                                    alice@defendstudents.org

                                    Jeffrey B. Dubner (D.C. Bar No. 1013399)
                                    Sean A. Lev (D.C. Bar No. 449936)
                                    Democracy Forward Foundation
                                    1333 H Street NW
                                    Washington, DC 20005
                                    (202) 448-9090
                                    jdubner@democracyforward.org
                                    slev@democracyforward.org

                                    Attorneys for Plaintiff and the Proposed
                                    Class




                                       2
